Citation Nr: 0920307	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-22 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
anxiety disorder, and major depressive disorder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The Veteran had active service from September 1978 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the Veteran's claims of 
service connection for PTSD, anxiety disorder, and for major 
depressive disorder.  This decision was issued to the Veteran 
and his service representative in September 2006.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.

3.  The Veteran's current anxiety disorder is not related to 
active service.

4.  The Veteran's current major depressive disorder is not 
related to active service.



CONCLUSION OF LAW

A psychiatric disability, to include PTSD, anxiety disorder, 
and major depressive disorder, was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a December 2005 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit medical evidence 
relating his claimed disabilities to active service, evidence 
of an in-service stressor, linking evidence between PTSD and 
the in-service stressor, and noted other types of evidence 
the Veteran could submit in support of his claims.  The 
Veteran also was informed of when and where to send the 
evidence.  In March 2006, the RO also provided the Veteran 
with VA Form 21-0781 which he completed and returned in April 
2006 with information concerning his claimed in-service 
stressor.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below, the evidence is against granting 
service connection for a psychiatric disability, to include 
PTSD, anxiety disorder, and major depressive disorder.  Thus, 
any failure to notify and/or develop these claims under the 
VCAA cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in October 2008 and March 2009, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the appellant of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
December 2005 VCAA notice was provided prior to the August 
2006 rating decision which denied the benefits sought on 
appeal; thus, this notice was timely.  Accordingly, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
Veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.  With respect to the Veteran's service connection 
claim for PTSD, the RO has obtained his service personnel 
records in order to attempt corroboration of his claimed in-
service stressor.  As will be discussed below, however, the 
Veteran's claimed in-service stressor is not capable of 
corroboration by the Joint Services Records Research Center 
(JSRRC).  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's service connection claim for 
anxiety disorder, there is no competent medical evidence 
linking the Veteran's current anxiety disorder to active 
service.  With respect to the Veteran's service connection 
claim for major depressive disorder, it appears that his 
major depressive disorder currently is in full remission; in 
any event, there also is no competent medical evidence 
linking the Veteran's major depressive disorder to active 
service.  Finally, with respect to the Veteran's service 
connection claim for PTSD, there is no credible evidence of 
an in-service stressor.  Service connection for PTSD cannot 
be granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred a psychiatric 
disability, to include PTSD, anxiety disorder, and major 
depressive disorder, during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he denied 
any relevant medical history at his enlistment physical 
examination in August 1978.  Clinical evaluation was normal.  
The Veteran was not treated for a psychiatric disability, to 
include PTSD, anxiety disorder, and major depressive 
disorder, during active service.  He was treated on several 
occasions for alcohol abuse, including a 1-month hospital 
stay between October 29, 1980, and November 25, 1980.  
Although a copy of the Veteran's separation physical 
examination was not available for review, there is a note 
dated on July 31, 1981, which indicates that the Veteran's 
health record was reviewed and "no information was noted 
which would preclude separation."

The Veteran's service personnel records show that his 
military occupational specialty (MOS) was indirect fire 
infantryman.  He served in Germany from January 1979 to 
September 1981.  He was absent without leave (AWOL) from 
January 3, 1979, to January 16, 1979.  These records also 
show that he was disciplined on several occasions in July and 
September 1980.

The post-service medical evidence shows that, on VA 
outpatient treatment in June 2005, the Veteran complained of 
problems with his temper.  "He recalls today that he 
received inpatient psychiatric treatment in the military 
following an 'out of body' experience . . . .  [The Veteran] 
is unsure if this was psychiatric or substance abuse 
treatment."  The Veteran denied any current suicidal or 
homicidal ideation, visual/auditory hallucinations, and 
showed no frank paranoid ideation or delusional thinking.  
The Veteran's GAF score was 43, indicating serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  The diagnoses included rule-out PTSD.  

In August 2005, the Veteran complained of "rages" since 
driving over an explosive device and having an out of body 
experience while on active service in Germany.  The Veteran 
also admitted to having auditory hallucinations "which are 
angry voices" and thinking that he was 2 people.  He denied 
any past suicidal or homicidal ideation.  Mental status 
examination of the Veteran showed he was unshaven with fair 
grooming, both hostile and later cooperative with the 
interview, fluent speech with normal rate and short 
sentences, no psychomotor agitation or retardation, no 
abnormal movements, linear thought process, no suicidal or 
homicidal ideation, reported auditory hallucinations, a 
history of visual hallucinations when he was on illegal 
drugs, questionable paranoid ideations, ideas of reference, 
and delusions, no gross cognitive deficits, and full 
orientation.  The impressions included a history of a 
diagnosis of rule-out PTSD.

On September 7, 2005, it was noted that, although the Veteran 
still was interested in participating in the PTSD program, 
"this diagnosis is unclear.  Aside from Adjustment disorder 
and housing problems . . . he has various medical issues.  He 
himself talks about depression and anxiety."  The Veteran 
identified an in-service stressor as driving over an 
explosive device while on active service in Germany, fearing 
he was going to die, having "an 'out of body' experience," 
and stating that his life changed at that point.  The Veteran 
had been living in a homeless shelter.  He had been married 
for seven years, divorced in 1989, and denied any significant 
relationships since then.  Although he once was close to his 
family, the Veteran reported that he was alienated from them 
now.  Mental status examination of the Veteran showed 
"general problems in living, managing weight, and [a] sense 
that he sabotages himself," no suicidal or homicidal 
ideation, discussed "an 'inner rage' he keeps 'bottled 
up,'" no clear evidence of psychosis, linear thought 
process, and no gross attention or cognitive deficits.  The 
Veteran's GAF score was 50, indicating serious symptoms.  The 
Axis I diagnoses included rule-out PTSD, depressive disorder, 
and psychosis not otherwise specified.

In a September 13, 2005, VA treatment note, the VA examiner 
noted that the Veteran had been admitted to a Mental Health 
Clinic day treatment program.  The Veteran's GAF score was 
55, indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The Axis I 
diagnoses included anxiety disorder not otherwise specified 
and a past history of PTSD in remission since 1993.  

In October 2005, it was noted that the Veteran had good 
hygiene.  He denied any suicidal or homicidal ideation, 
visual/auditory hallucinations, and showed no frank paranoid 
ideation or delusional thinking.  The diagnosis was anxiety 
disorder not otherwise specified.  

In a December 2005 letter, J.D.G., the Veteran's pastor, 
stated that he had been counseling the Veteran for several 
weeks.  He concluded that "many of the problems" the 
Veteran had "took place during the time he served in the 
Army.  He has related an accident that occurred while he 
served in Germany.  [The Veteran] described an explosion 
under the Jeep he was seated in, causing him incredible long-
term trauma."

In a January 2006 statement, the Veteran described his in-
service stressor as occurring in the summer of 1981 while he 
was on active service in Germany.  The Veteran stated that, 
while on live fire exercises, he had driven his jeep over an 
explosive device which detonated underneath the jeep.  This 
caused him to have an "out-of-body" experience until he 
regained consciousness.  

In a January 2006 letter, a VA examiner stated that the 
Veteran had been a patient since July 2004 and was being 
treated for major depressive disorder.

On VA outpatient treatment in March 2006, the Veteran's 
complaints included a depressed mood.  He stated, "I'm still 
being followed by a gorilla who makes everything I do go bad, 
but I'm a little better."  The Veteran was homeless and 
lived on the grounds of a local church.  Mental status 
examination of the Veteran showed no suicidal or homicidal 
ideation, well groomed, normal psychomotor level and speech, 
no hallucinations or delusions, and intact cognition.  The 
diagnosis was recurrent major depressive disorder in partial 
remission.

In statements on his completed VA Form 21-0781, dated in 
April 2006, the Veteran described his in-service stressor as 
occurring when explosives blew up underneath his Jeep during 
a live fire exercise.  This caused him to have "an out of 
body experience."  The Veteran stated that his incident had 
occurred in June or July 1981.

On VA outpatient treatment in May 2006, no complaints were 
noted.  Mental status examination of the Veteran showed 
disheveled appearance, marginal cooperation, normal 
psychomotor level and speech, logical thought process, normal 
thought content, and full orientation.  The Veteran's GAF 
score was 33, indicating some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  The impressions included recurrent major depressive 
disorder in partial remission.

In July 2006, the Veteran reported experiencing a significant 
improvement in his mood, sleep, and appetite.  Mental status 
examination of the Veteran showed no current suicidal or 
homicidal ideation, well groomed, normal psychomotor level 
and speech, no hallucinations or delusions, and intact 
cognition.  The diagnosis was recurrent major depressive 
disorder in full remission.

In September 2006, it was noted that the Veteran had a 
history of major depressive disorder with anxiety.  The 
Veteran also reported a history of auditory hallucinations.  
Mental status examination of the Veteran showed he was neatly 
dressed and groomed, no abnormal body movements, speech 
within normal limits, slightly confrontational but 
cooperative with interview, no auditory or visual 
hallucinations, paranoid ideation, or ideas of reference, no 
suicidal or homicidal ideation or plan, and full orientation.  
The impressions included major depressive disorder, anxiety, 
and rule-out PTSD.

In statements on his July 2007 substantive appeal (VA 
Form 9), the Veteran stated that records of his claimed in-
service stressor "do not exist."  He also stated that he 
had provided the wrong date for his in-service stressor in 
earlier statements.  He now contended that his claimed in-
service stressor had occurred "in early summer (late June or 
very early July) of 1980.  I am unable to find any individual 
who can verify the event."  He stated that, following the 
in-service incident where there was an explosion underneath 
his Jeep, he began "a downward spiral."  The Veteran also 
referred to a letter from a staff psychiatrist at a Veterans' 
Home which "provides diagnoses and speaks to my stressor."  
This letter, however, was not attached to the Veteran's VA 
Form 9.

In a March 2009 memorandum, the Veteran's service 
representative contended that the Veteran's PTSD, anxiety 
disorder, and major depressive disorder all "arose after an 
incident in Germany when explosives blew up under his Jeep 
and he had an 'out of body experience.'"  The service 
representative noted that there were no records to 
substantiate this event nor confirm the Veteran's contention 
that he was hospitalized for 30 days in a psychiatric unit 
for treatment following this incident.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for PTSD.  
The Veteran's service treatment records show that he was not 
diagnosed as having PTSD during active service.  His service 
personnel records also show no combat citations or awards; 
thus, service connection for PTSD on a presumptive basis is 
not warranted.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Although the Veteran has been treated since 
service separation for a variety of psychiatric complaints, 
there is no competent medical evidence that he experiences 
any current disability due to PTSD.  The Board notes that the 
medical evidence includes notations of "rule-out PTSD" 
following multiple VA outpatient treatment visits since 2005.  
The Board observes, however, that the notation of "rule-
out" does not equate with a meeting of the diagnostic 
criteria for PTSD.  Rather it merely raised the possibility 
of the disorder and clearly is not a confirmed diagnosis.  
Subsequent psychiatric treatment records failed to confirm 
such a diagnosis.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  

The Veteran also does not contend-and the evidence does not 
show-that he engaged in combat with an enemy force during 
active service such that a diagnosis of PTSD, even if it were 
present, could be considered competent medical evidence.  As 
noted, the Veteran's service personnel records do not show 
any combat citations or awards such that his lay testimony, 
alone, could establish the incurrence of his claimed in-
service stressor.  In such cases, the record must contain 
other evidence which substantiates or corroborates the 
Veteran's statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Board notes that the Veteran has contended that his in-
service stressor occurred when he drove over an explosive 
device which detonated beneath his Jeep during a live fire 
exercise in Germany.  The Veteran has not reported 
consistently when this alleged in-service stressor, in fact, 
occurred.  Although he initially reported that it had 
occurred either some time in the summer of 1981 or in June or 
July 1981 (as noted on his January 2006 statement and his 
April 2006 VA Form 21-0781), he subsequently informed VA on 
his July 2007 VA Form 9 that, in fact, this incident had 
occurred "in early summer (late June or very early July) of 
1980."  The Veteran himself has admitted (and his service 
representative has confirmed) that there are no records of 
this alleged in-service incident.  Not surprisingly, there is 
no support whatsoever for the Veteran's statements concerning 
this alleged in-service explosion in either his service 
personnel records or his service treatment records.  Although 
the Veteran has contended that he was hospitalized for 
one month for psychiatric treatment immediately following 
this in-service incident, his service treatment records show 
only that he was hospitalized for one month for treatment of 
alcohol abuse between October 29, 1980, and November 25, 
1980.  Given the Veteran's inconsistencies in reporting the 
circumstances of his alleged in-service stressor, the Board 
finds that the veteran is not credible, and his statements 
are entitled to no probative value.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  The Board also observes that, even if 
there were a medical opinion diagnosing PTSD based on the 
Veteran's claimed in-service stressor, an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).

In summary, the Board finds that there is no diagnosis of 
PTSD which could be attributed to active service and no 
credible evidence which corroborates the Veteran's claimed 
in-service stressor.  Thus, as the Veteran has not been 
diagnosed as having PTSD which could be attributed to active 
service, and as he has failed to produce credible supporting 
evidence that his claimed in-service stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
anxiety disorder.  Despite the Veteran's repeated assertions 
to the contrary, his service treatment records show that he 
was not diagnosed as having anxiety disorder during active 
service.  It appears that the Veteran first was diagnosed as 
having anxiety disorder in September 2005, or 24 years after 
his service separation in September 1981.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the Veteran 
continues to receive outpatient treatment for anxiety 
disorder.  None of his post-service treating physicians, 
however, have related his current anxiety disorder to active 
service.  Absent medical evidence relating the Veteran's 
current anxiety disorder to active service or any incident of 
such service, the Board finds that service connection for 
anxiety disorder is not warranted.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for major depressive disorder.  Again, there is no medical 
evidence in the Veteran's service treatment records that he 
was diagnosed as having major depressive disorder during 
active service.  It appears instead that the Veteran first 
was diagnosed as having depressive disorder in September 
2005, or 24 years after his service separation.  In a January 
2006 letter, a VA examiner stated that the Veteran had been a 
patient since July 2004 and was being treated for major 
depressive disorder.  See Maxson, 230 F.3d at 1333.  

The post-service medical evidence shows that the Veteran has 
been treated successfully for major depressive disorder as an 
outpatient and in the day treatment program at a VA Medical 
Center.  These records show that his major depressive 
disorder was in full remission as of July 2006.  These 
records also show that, although the Veteran has been 
diagnosed as having major depressive disorder and treated 
successfully for this psychiatric problem since 2005, none of 
his post-service VA treating physicians have related his 
major depressive disorder to active service or any incident 
of such service.  Accordingly, without medical evidence 
relating the Veteran's major depressive disorder to active 
service, the Board finds that service connection for major 
depressive disorder is not warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, anxiety disorder, and major 
depressive disorder, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


